 In the Matter Of NORTH -AMERICAN AVIATION, INC.andINTERNA-TIONAL UNION, UNITED AUTOMOBILE WORI{ERS OF AMERICA, LOCAL683, C.I.O. - - --/.Case No. R-2240.-Decided January 03, 1941Jurisdiction:aircraft manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition to union until certified by the Board ; electionnecessary.-Unit Appropriate for Collective Bargaining:production, inspection, timekeeping,production control, storekeeping, and maintenance employees, including groupand working leadmen, and excluding office workers, employees of the engi-neering department, welders, plant police, supervisors, officials who have theright to hire and discharge, and all other supervisory employees including'and above the rank of assistant foremen.Gibson, Dunn & Crutcher, by Mr. J. Stuart Neary,of Los Angeles,Calif., for the Company.Gallagher,Wirin & Johnson,byMr. A. L. Wirin, Mr. John M.Orr,andMr.Wyndham Mortimer,of Los Angeles, Calif., for theU. A. W. -Mr. Clifton A. Hix,of San Pedro, Calif., andMr. E. L. Lynch,ofInglewood, Calif., for the I. A. M.Mr. Jimme GossandMr. Walter S. Binns,of Los Angeles, Calif.,for the Welders.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 18, 1940, International Union, United Autornobile-Workers of America, Local 683, C. I. 0., herein called the U. A. W.,filed with the Regional Director for the Twenty-first Region (LosAngeles, California) a petition alleging that a question affectingcommerce had arisen concerning the representation of employeseofNorth American Aviation, Inc., Inglewood, California, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National Labor29 N. L.R. B ; No. 27.148" 'NORTH AMERICANAVIATION149Relations Act, 49 Stat:- 449, herein-`called the Act.On -December11, 1940,' the- National Labor 'Relations Board, herein called thee'Board, acting pursuant to Section 9 (c) of the Act and Article III,Section.3, of 'National Labor Relations Board Rules and Regula-tions-Series 2,' as amended,ordered-an investigation and author-ized the 5Regional Director to conduct it and to provide ' for an'appropriate hearing upon due notice.On December '17, 1940, the,Regional Director issued a notice of hearing, copies of which wereduly served upon the Company, upon the U. A. W., and upon In-ternational Association of Machinists, Local No. 720, affiliated withthe American Federation of Labor,' herein called' the I. A. M., andupon United Aircraft Welders of America, herein called the Welders,labor organizations claiming to represent employees directly affectedby the investigation.Pursuant to notice a hearing was held on December 27 ' and 30,1940, at Los Angeles, California, before W. G. Stuart Sherman, theTrial Examiner duly designated by the Board.The Company andthe U. A. W. were represented by counsel, and the I. A. M. and theWelders by their representatives.All parties participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made rulings on various motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNorth American Aviation, Inc., is a Delaware corporation havingmanufacturing plants situated in Inglewood, California, -and Dun-dalk,Maryland.The present proceeding involves only the plant atInglewood, at which the Company manufactures aircraft and air-craft parts solely' for the United States Government and for exportto foreign countries.,--In the operation of its Inglewood plant the Company uses,largequantities of raw materials, chiefly aluminum, aluminum alloys, steelbar, sheet tubing, various fabrics, paints, dopes, and various proc.essing supplies.During the year 1939 the aggregate value of rawmaterials. used in the plant was approximately $11,301,000, and largerannual amounts were being used at the time of the hearing.Ap-proximately 80 per cent of these raw materials are shipped to theplant from points in States other than the State of California. 150DECISIONSOF NATIONAL - LABOR RELATIONS BOARDDuring 1939 sales of finished products amounted to approximately$27,600,000, about 80 per cent of which were shipped to points outsidethe State of California.During the year 1939 aircraft and aircraftparts for export were sold principally to England, France, Brazil,Canada, and Peru.During 1940 and up to the present time therehas been no material change in the operation of the plant with respectto exports and imports.II.THE ORGANIZATIONS INVOLVEDInternationalUnion,United AutomobileWorkers of America,Local 683, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to its membership productionand maintenance employees of the Company.International Association of Machinists, Local No. 720, is a labororganization affiliated with the American Federation of Labor, ad-mitting to its membership production and maintenance employeesof the Company.United Aircraft Welders of America is an unaffiliated labor or-ganization.It admits to its membership welders employed by theCompany, excluding supervisors who have the power to hire anddischarge.III.THE QUESTION CONCERNING REPRESENTATIONOn or about July 22, 1940, the U. A. W. requested that the Com-pany grant it recognition as the exclusive bargaining representativeof the production employees.The Company refused to accord suchrecognition until the U. A. W. was certified by the Board.At the hearing there was introduced in evidence a statement bythe Regional Director showing that the U. A. W. and the I. A. M.each represent a, substantial number of employees within the unithereinafter found to be appropriate.' It was also shown by thestatement that the Welders represent a large majority of the weldingemployees.2We find that a question has arisen concerning the representation,of employees of the Company.'The statement showed that the U.A.W. had submitted to the Regional Director an'authorization' petition signed by 1213 employees,955 pledge cards, and 564 membershipapplication cardsAll appeared to bear genuine signatures of employees in the appropriateunit.Of the foregoing employees,1639 are listed on the Company's pay roll of November6, 1940.The I. A. M. submitted 929 authorization cards and 224 application cards which,appeared to bear genuine signatures of employees in the approximate unit.Of these em-ployees,945 are listed on the Company's pay roll of November 6, 1940. As of November6, 1940, there were approximately 5500 employees in the appropriate unit.2 InMatter of North American Aviation Inc.andUnited Automobile Workers of America,Local No. 228,C. I.O. andUntited Aircraft Welders.of America Independent,13 N. L. R. B1134, the Board certified the Welders as the exclusive bargaining representative of allwelders employed by the Company.excluding supervisors who have authority to hire anddischargeNone of the parties herein contest the exclusion of the welders from the unitof production and maintenance employees hereinafter found to be appropriate. NORTH,AMERICANAVIATION151IV.THE EFFECT OF THE QUESTIONCONCERNINGREPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among. the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe U. A. W. and the I. A. M. maintain that the production,inspection, timekeeping, production control, storekeeping, and main-tenance employees, including group and working leadmen, and exeluding office workers, employees of the engineering department,welders, plant police, supervisors, officials who have the right tohire and discharge, and all other supervisory employees includingand above the rank of assistant foremen, constitute a unit appropriatefor the purposes of collective bargaining.The Company is in agreement with the U. A. W. and the I. A. M.as to the appropriateness of the foregoing unit, but contends thatgroup leadmen should not be included because they exercise super-visory authority and are thus connected. with the management. Itis apparent from the record, however, that group leadmen occupyonly a minor supervisory position.Moreover, many of them aremembers of either the U. A. W. or the I. A. M. and have been thesubject of grievance discussions between the Company and the re-spective unions to which they belong.3We see no reason to departfrom our usual rule that minor supervisory employees will be in-cludedwithin the bargaining unit if so desired by the labororganizations involved 4' InMatter,of North American Aviation IncandUnited Automobile Workers of America,Local No. 228, C. I. O.andUnited Aircraft Welders of America Independent,13 N L. R B.1134, cited in footnote 2,supra,the Board directed that an election be held among theproduction employees and the employees in the finished stores department, the dispatchand follow-up department, the electrical maintenance department, the shipping depart-ment, the material control-stores department, the flight test and service department, thetool design department, and the loft and pattern section of the factory and general clericaldepartment, exclusive of supervisors, engineers, police, and office and clerical employees,to determine whether or not they desired to be represented by United Automobile Workersof America, Local No. 228, affiliated with the Committee for Industrial Organization. Forreasons not material to the present proceeding, the election was not held.Although theU.A W. entered into a' contract with the Company on March 26, 1937, covering itsmembers only, there is no showing as to whether or not the contract covered groupleadmen.* SeeMatter of Todd-Johnson Dry Docks, Inc.andIndustrial Union of Marine and Ship-buildingWorkers of America, Local No.29, 18 N. L. R. B. 973, and cases cited therein. 152DECISIONS OF- NATIONAL-LABOR (RELATIONS BOARDWe find that the production, inspection, timekeeping, 'productioncontrol, storekeeping, and maintenance employees,5 including groupand working leadmen, and excluding office workers, employees ofthe engineering department, welders, plant police, supervisors, of-ficials who have the right to hire and discharge,' and all other super-visory employees including and above the rank of assistant foremen,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit will insure to employees of the Company, thefull benefit of their right to self-organization and collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company within the unit we have foundto be appropriate can best be resolved by an election by secret ballot.The I. A. M. and the Company requested that a current pay rollbe used as the basis for determining eligibility to vote, whereas theU. A. W. requested that the pay-roll period immediately precedingOctober 18, 1940, the date on which it filed the petition, be deter-minative.We do not feel that the position taken by the U. A. W.should cause us to depart from our usual practice.Accordingly, weshall direct that the employees of the Company eligible to vote inthe election shall be those' within the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, with the limitations and additionsappearing in said,Direction.The U. A. W. requested that its name appear on the ballot asUnited Automobile Workers of America, Local 683, C. I. 0., AircraftDivision.We shall so designate the U. A. W. on the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of North American Aviation, Inc., Inglewood,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.The production, inspection, timekeeping, production control,storekeeping, and maintenance employees, including group and work-ing leadmen, and excluding office workers, employees of the engi.In accordance with a stipulation by all parties at the hearing,departments coming'within the general categories set forth above are included in the unit regardless of theirnumber or classification in the Company's organization plan. -NORTH AMERICAN AVIATION153neering department, welders, plant police, supervisors,' officials whohave the right to hire and discharge, and all other supervisoryemployees including and above the rank of assistant "foremen, ,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to- the power vested in the NationalLabor Relations Board by Section 9 (c) of the National,Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collecting bargainingwithNorthAmerican Aviation, Inc., Inglewood, California; anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date df this Direction,under the, direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRule and Regulations, among the production, inspection, time-keeping, production control,- storekeeping, and maintenance em-ployees of the Company who were employed by the Company duringthe pay-roll period immediately preceding the date of this Directionof Election, including group and working leadmen, employees whodid not work during such pay-roll period because they were ill oron vacation, and employees who were then or have since been tem-porarily laid off, and excluding office workers, employees of theengineering department, welders, plant police, supervisors, officialswho have the right to hire and discharge, and all other supervisoryemployees including and above the rank of assistant foremen, andemployees who have since quit or been discharged for cause, to de-termine whether they desire to be represented for the purposes ofcollective bargain by United Automobile Workers of America, Local683, C. I. 0., Aircraft Division, or by International Association ofMachinists, Local No. 720, affiliated 'with the American Federationof Labor, or by neither. 154DECISIONS OF NATIONAL LABOR -RELATIONS BOARD[SAME TITLE]Investigation and Certification of Representatives: run-off election directed.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONFebruary,26, 1941On January 23, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.Pursuant to the Direction of Election, anelection by secret ballot was conducted on,February 20, 1941, underthe, direction and supervision of the Regional Director for theTwenty-first Region(Los Angeles,California).On February 18,1941, prior to the election,all parties stipulated that loftsmen at-tached to the Engineering Department are production employees andshould be included in the unit which the Board found to be appropri-ate.Pursuant to the sitpulation,liftsmen attached to the Engineer-ing Department were permitted to vote in the election.On February 21, 1941,the Regional Director,acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued and duly served upon theparties his Election Report.As to the balloting and its results, theRegional Director reported as follows :Total on eligibility List-----------------------------------7,652Total Ballots Cast----------------------------------------6,465Total Ballots Challenged----------------------------------39Total Blank Ballots ---------------------------------------`3Total Void Ballots----------------------------------------5Total Ballots Not Counted ---------------------------------47Total Ballots Counted-------------------------------------Total Votes for UNITED AuTo1OBILE WORKERS OF AMERICA,6,418LOCAL 683, CIO, AIRCRAFT DIVISION--------------------- 2,739Total Votes for INTERNATIONAL ASSOCIATION OF MACHINISTS,LocAL No. 720, affiliated with the AMERICAN FEDERATIONOF LABOR-----------------------------------------------2,693Total Votes for NEITHER-----------------------------------986Thereafter, the Company, the U. A. W., and the I. A. M. enteredinto a stipulation waiving their right to the 5-day period in which tofile objections to the Election Report, and requesting. the Board todirect `a run-off election by secret ballot to determine whether theemployees of North American Aviation, Inc., Inglewood, California,desire to be represented by United Automobile Workers of America,Local 683, C. I. 0., or by International Association of Machinists, NORTH AMERICANAVIATION155Local No. 720, affiliated with the American Federation of Labor.We shall direct the holding of a run-off election as agreed upon bythe parties.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborReliansBoard by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended, it is'herebyDIRECTEDthat, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargain-ing with North American Aviation, Inc., Inglewood, California, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Second Direc-tion of Election, under the direction 'and supervision of the RegionalDirector for the Twenty-first Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the employees de-scribed in paragraph 2 of the Direction of Election issued on January23, 1941, including loftsmen attached to the Engineering Department,but excluding those who have since quit or been dischargedfor cause,to determine whether they desire to be represented by United Auto-mobile Workers of America, Local 683, C. I. 0., Aircraft Diivsion, orby International Association of Machinists, Local No. 720, affiliatedwith the American Federation of Labor.29 N. L.It.B. 27a.